 Case 2:19-cv-01963-MCS-PLA Document 173-1 Filed 11/06/20 Page 1 of 2 Page ID
                                  #:6935


 1   COZEN O’CONNOR
     Valerie D. Rojas, State Bar No. 180041
 2   vrojas@cozen.com
     Angel Marti, III, State Bar No. 305300
 3   amarti@cozen.com
     601 South Figueroa Street, Suite 3700
 4   Los Angeles, CA 90017-5556
     Telephone: 213.892.7900
 5   Facsimile: 213.892.7999
 6   Attorneys for Defendant
     STATE FARM GENERAL INSURANCE
 7   COMPANY
 8
                                UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11   SHANNEN DOHERTY,                                Case No. 2:19-cv-01963-MCS-PLAx
12                      Plaintiff,                   [State Court Case No. 19SMCV00288]
13           vs.
                                   DECLARATION OF ANGEL
14   STATE FARM GENERAL            MARTI, III, IN SUPPORT OF
     INSURANCE COMPANY, and DOES 1 DEFENDANT STATE FARM
15   through 10, inclusive,        GENERAL INSURANCE
                                   COMPANY’S OPPOSITION TO
16                Defendant.       PLAINTIFF’S MOTION IN LIMINE
                                   NO. 2 TO EXCLUDE CERTAIN
17                                 TESTIMONY OF BRIAN P. DALY
                                   AND RELATED EVIDENCE
18
                                                     [Filed Concurrently with Opposition to
19                                                   Motion in Limine No. 2]
20                                                   Pre-Trial Conference: 11/20/2020
                                                     MIL Hearing Date:     11/20/2020
21                                                   Trial Date:           12/8/2020
22
23                            DECLARATION OF ANGEL MARTI, III
24           I, Angel Marti, III, do hereby declare as follows:
25           1.         I am an attorney licensed to practice in the State of California and am
26   admitted as a member of the bar of this Court. I am an associate of the law firm of
27   Cozen O’Connor, attorneys of record for defendant State Farm General Insurance
28   Company (“State Farm”) in this action. I have personal knowledge of the following
                                                     1
     LEGAL\49495040\1
 Case 2:19-cv-01963-MCS-PLA Document 173-1 Filed 11/06/20 Page 2 of 2 Page ID
                                  #:6936


 1   facts, and if called to testify as a witness, could and would testify competently to
 2   these facts under oath. I make this declaration in support of State Farm’s Opposition
 3   to Plaintiff’s Motion in Limine No. 2.
 4           2.         Attached hereto as Exhibit 1 is a true and correct copy of select
 5   portions of Brain Daly’s deposition testimony. The portions not relevant to Motion
 6   in Limine No. 2 have been redacted.
 7           3.         Attached hereto as Exhibit 2 is a true and correct copy of Mr. Brian P.
 8   Daly’s declaration that was previously filed in Support of Joint Motion in Limine
 9   No. 2 on February 11, 2020.
10           I declare under penalty of perjury under the laws of the United States that the
11   foregoing is true and correct and that this declaration was executed on this 6th day of
12   November, 2020 at Los Angeles, California.
13
14                                             /s/Angel Marti, III
                                               Angel Marti, III
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
     LEGAL\49495040\1
